DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22nd 2021 has been entered.
 
3.	According to paper filed December 22nd 2021, claims 1-24 are pending for examination with a March 8th 2018 priority date under 35 USC §119(a)-(d) or (f).
	By way of the present Amendment, claims 1-2, 7, and 21-24 are amended. Claims 3, 8, and 14-20 are canceled, no claim is added. Claim 23 rejection under 35 USC §101 is withdrawn. Rejections to claims 3-5 under 35 USC §112(d) are also withdrawn.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, 10-13, and 21-24 are rejected under 35 U.S.C. §103 as being unpatentable over Herz (US 2018/0077442), hereinafter Herz, and further in view of Zajac (US 2015/0040165), hereinafter Zajac.
Claim 1
“one or more memories having instructions stored therein; and one or more processors that, upon execution of the instructions, are configured to cause the communication apparatus to:” Zajac [0131] discloses “[a] computer program, storable on an information storage medium, for example a hard disk, a memory of a processor, etc. and/or downloadable via a communications network, and comprising instructions for executing the method described above, is further provided”: 

“perform a mirroring process to obtain a content from a first communication apparatus based on information indicating a resource of the content and to display, at a screen of the communication apparatus, the obtained content while concurrently transmitting, to a second communication apparatus, image data indicating the screen displayed at the communication apparatus so that the screen is mirrored to the second communication apparatus”  Herz [0022] discloses “a term referred to as ‘cast,’ or ‘casting,’ is defined as an act of transmitting or ‘pushing’ a multimedia content (e.g. audio, video, photo, computer-generated graphics, screen mirroring, user interface, etc.)” and Herz [0051] discloses “[c]onnection to various display devices and other electronic systems may involve wireless and/or wired communication protocols”;

“perform a content redirection process to transmit, to the second communication apparatus, the information indicating the resource of the content to cause the second communication apparatus to obtain the content from the first communication apparatus and display the obtained content without the communication apparatus concurrently displaying the obtained content” Herz [0022] discloses “a ‘casting’ device is defined as an electronic device executing a multimedia data transmission application for sending a multimedia content to another electronic device, which is configured to receive, playback, render, and/or record the transmitted multimedia content. … casting can accommodate real-time outbound streaming of multimedia or IoT data to a targeted electronic device for immediate playback or recording”;

“display a representation that is associated with the resource of the content; accept a user operation with respect to the displayed association representation; and select, based on the accepted user operation, whether to perform the mirroring process or the content redirection process with respect to the resource of the content” Herz [0118] discloses “when a casted or slinged content (e.g. video, graphics, photos, IoT data, etc.) is displayed on a display panel of an end-user device, a window frame that encapsulates the casted or slinged content in the end-user device can be dynamically color-coded to match the window frame color of the content source device. … the window frame encapsulating the casted or slinged content on the separate display panel is also color-coded to match the window frame color of the content source device”.

Herz and Zajac disclose analogous art. However, Herz does not spell out the “memories having instructions stored therein” as recited above. It is disclosed in Zajac. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Zajac into Herz to enhance its user input operation functions.

Claim 2
“inquire of a user about whether to perform the mirroring process or the content redirection process, wherein the selection is made based on a response received as the accepted user operation from the user to the inquiry” Herz [0022] discloses “a casting command and a corresponding multimedia data transmission process are executed in a mobile system (e.g. Android, iOS, etc.) environment or a computer operating system (e.g. Windows, Mac OS X, Chrome OS, etc.) environment”. A command is an inquiry.

Claim 5
“wherein the accepted user operation is one of a click operation, a double-click operation, a right-click operation, and a drag operation” Zajac [0016] discloses “the user clicks on an icon”.

Claim 10
“wherein the association representation is a character string or an image” Zajac [0015] discloses “the display of the additional image portion is commanded for a plurality of images of the received sequence”.

Claim 11
“wherein the association representation is a hyperlink to the content” Zajac [0112] discloses “Internet browsers”, which inherently discloses hyperlink as claimed.

Claim 12
“wherein the association representation is a thumbnail of the content” Zajac [0033] discloses “create the illusion of thumbnail motion”.

Claim 13
“wherein the association representation is a play button for the content” Zajac [0167] discloses “a play/pause button, a progress bar”.

Claim 21
“wherein the mirroring process complies with the Wi-Fi Miracast standard” Herz [0115] discloses “potential sling command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, and/or wireless network routers”.

Claim 22
“wherein the content redirection process complies with the Wi-Fi Miracast standard” Herz [0115] discloses
“potential sling command pathway can be implemented with a matching pair of WiFi, WiGig, GigE transceivers, and/or wireless network routers”.

Claims 23 & 24
Claims 23 and 24 are each rejected for the similar rationale given for claim 1.

7.	Claims 4, 6, 7, and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Herz (US 2018/0077442), hereinafter Herz, in view of Zajac (US 2015/0040165), hereinafter Zajac, and further in view of Wang (US 2014/0181878), hereinafter Wang.
Claim 4
“wherein the accepted user operation is one of a single-touch operation, a double-touch operation, a multi-touch operation, a tap-and-hold operation, a flick operation, a drag operation, and a press-in operation” Wang [0014] discloses “a smart phone” which inherently discloses single-touch input operation.

Herz, Zajac and Wang disclose analogous art. However, Zajac does not spell out the “touch input” as recited above. It is disclosed in Wang. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Wang into Zajac to enhance its user input operation functions.

Claim 6
“wherein the accepted user operation includes a user operation involving a finger movement and the selection is made based on a direction of the finger movement” Wang [0016] discloses “user hand or body gestures”.

Claim 7
“wherein, based on a fact that the user operation is a user operation involving a finger movement in a first predetermined direction, the mirroring process is selected, and, based on a fact that the user operation is a user operation involving a finger movement in a second predetermined direction, the content redirection process is selected” Wang [0016] discloses “user hand or body gestures”. The “second predetermined direction” is disclosed in Herz. Herz [0073] discloses “the sling vector defines the direction and the magnitude of the user’s accelerative motion that can be measured and analyzed to initiate a sling command to the targeted device”.

Claim 9
“wherein the user operation is one of a flick operation, a swipe operation, and a slide operation” Wang [0014] discloses “a smart phone” which inherently discloses swipe and slide operations.

Response to Arguments
8.	Applicant's arguments filed December 22nd 2021 have been fully considered but they are not persuasive.
	Applicant argues that Zajac does not teach the newly amended claim 1 features, and Wang fails to cure the deficiencies of Zajac. Accordingly, a newly cited reference, Herz, is applied in the present Office action.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175